                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

RICHEZ MARKIVIOUS BOWSER,                        §
               Plaintiff,                        §
                                                 §
vs.                                              §
                                                 §      CIVIL ACTION 0:19-503-MGL-SVH
DETECTIVE WALTER BECK and                        §
MOSS JUSTICE CENTER,                             §
                Defendants.                      §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
             AND DISMISSING PLAINTIFF’S ACTION WITH PREJUDICE

       Plaintiff Richez Markivious Bowser (Bowser) filed this 42 U.S.C. lawsuit pro se. The matter

is before the Court for review of the Report and Recommendation (Report) of the United States

Magistrate Judge suggesting the action be dismissed with prejudice for failure to prosecute. The

Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of

South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       The Magistrate Judge filed the Report on October 21, 2019, but Bowser failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court this action is DISMISSED WITH PREJUDICE for failure to prosecute. Accordingly,

the pending motion for summary judgment is necessarily RENDERED MOOT.

       IT IS SO ORDERED.

       Signed this 12th day of November, 2019, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE




                                          *****
                               NOTICE OF RIGHT TO APPEAL

       Bowser is hereby notified of the right to appeal this Order within thirty days from the date

hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
